Dear Mr. Wells:
This office is in receipt of your request for an opinion of the Attorney General in regard to calling an election to fill the vacancy in the office of the Assessor for Rapides Parish. You indicate effective January 20, 1995 the Assessor for Rapides Parish resigned his office. The Secretary of State notified the Police Jury to call a special election to fill the unexpired term. Mr. Slay was elected at the general election held in 1991, but his commission was not issued until January 1, 1993. It is your opinion that the term expires on December 31, 1995, and since there is less than one year remaining on that term a special election is not necessary. However, the Secretary of State is of the opinion the term expires on December 31, 1996. Accordingly, you ask when the Assessor's term ends and whether a special election is required to fill the unexpired term.
You refer to various pertinent provisions of law which provide as follows:
             Art. 7, Sec. 24 La. Const. 1974 — (A) A tax assessor shall be elected by the electors of each parish, Orleans Parish excepted. His term of office shall be four years. His election, duties, and compensation shall be as provided by law.
* * * * * * * * * * * * * * * * * * * * * * *
             (C) When a vacancy occurs in the office of the assessor, the duties of the office, until filled by election as provided by law, shall be assumed by the chief deputy assessor, except in Orleans Parish * * *.
             R.S. 47:1901 — At the general state election held every four years, there shall be elected in each parish, the parish of Orleans (and any parish divided by the Mississippi River having a population of over 200,000 excepted), by the qualified voters thereof, one tax assessor, who shall hold office for four years from and after the 31st day of December of the year in which he is elected. (The amendment was ruled unconstitutional inasmuch as the constitution only accepted Orleans from having more than one assessor).
             R.S. 18:602(E)(1)(a) — If the unexpired term of office covered by Subsection A, B, or C above is one year or less, the person appointed to fill the vacancy or designated to assume the duties of the office shall serve for the remainder of the unexpired term.
             (2)(a) If the unexpired term exceeds one year, the governing authority of the local governmental subdivision in which the vacancy occurs, * * * within ten days after the vacancy occurs shall issue a proclamation ordering a special election to fill the vacancy. * * *
             R.S. 18:513 — A. Within thirty days after the date on which a general election is scheduled to be held the secretary of state shall certify the name of each candidate elected for a full term to the appropriate official in the following manner:
* * * * * * * * * * * * * * * * * * * * * * *
             (5) The name of a candidate elected to any other office, except governor or lieutenant governor, shall be certified to the governor, who shall issue a commission to the elected official on the date the term begins as provided by law or the home rule charter or plan of government. If the term begins for an elected official is not provided by law or home rule charter or plan of government, the governor shall issue a commission.* * *
This office previously rendered an opinion which is consistent with the position of the Secretary of State. In Atty. Gen. Op. No. 83-831 this office recognized that the assessor shall serve a four year term and concluded that the assessor elected in October, 1983 would not assume the office until January 1, 1985. It was further observed, even though the assessor may not assume office until January 1, 1985, he must accept his commission within thirty days after the date the governor is inaugurated and take the oath of office within thirty days after the receipt of the commission.
The logic of this conclusion is based upon the constitutional provision that has provided for a four year term for assessors prior to the change of the general election from February to the proceeding fall. Under the earlier system an assessor elected in the February general election would not take office until after the 31st of December of that year. To allow for the full four year term for the assessors in office at the time the date of the general election was moved forward, the newly elected assessor could not take office until those terms were completed. Therefore, the assessors have not been enjoying one year extra, but to allow all to have a four year term the assessor's term does not commence on the 1st of January after the year elected but the following January. Since there is more than one year left in the present term, an election must be called.
We hope this sufficiently answers your question, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           By: _____________________________ BARBARA B. RUTLEDGE Assistant Attorney General
BBR